DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Status
Claims 1-21 are pending. Claims 1, 4-6, and 10 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities: lines 6, 8-9, 12, and 15 recites “a beverage container.” This seems to be the same beverage container that the user would access. This claim needs to be rewritten to indicate that.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: line 1 recites “a beverage container” and lines 2-3 recites “a chilled beverage container.” This seems to be the same beverage container that the user would access. This claim needs to be rewritten to indicate that.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4, and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1).
Regarding Claim 1: Carter teaches a beverage cooler (Figures 1 and 2), comprising: a first chamber accessible to a user through a cooler door (19); a second chamber (beneath 22, see Figure 2) disposed beneath and separated from the first chamber (see Figure 2); a beverage container tray (22) disposed between and separating the first chamber from the second chamber (see Figures 1-2), wherein the beverage container tray (22) comprises a plurality of tray openings (21 that leads into 20), each tray opening (21 that leads into 20) configured to receive a beverage container (B).  
Carter fails to teach the following: 
a seal disposed within each beverage container tray opening, wherein the seal is configured to fill a space between the beverage container each tray opening and a beverage container disposed in the respective beverage container tray opening; and a visual indicator at a tray opening a beverage container opening, the visual indicator electronically coupled to an indicator controller configured to control the visual indicator based on the temperature of a beverage container disposed in the respective tray 
Van Druten teaches a seal (34) disposed within each tray opening (tray opening in 32), wherein the seal (34) is configured to fill a space between a beverage container (31) each tray opening (32) and a beverage container (31) disposed in the respective tray opening (see Figure 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a seal disposed within each beverage container tray opening, wherein the seal is configured to fill a space between the beverage container each tray opening and a beverage container disposed in the respective beverage container tray opening to the structure of Carter as taught by Van Druten in order to advantageously provide to hold the container in place and keep cool around the beverage (see Van Druten, page 13, lines 16-23).   
Watzke teaches a visual indicator (28) at a tray opening (14), the visual indicator (28) electronically coupled to an indicator controller (22, 24, 26, 32) configured to control the visual indicator (28) based on the temperature of a beverage container disposed in the respective tray opening (14, paragraph [0042], lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visual indicator at a tray opening a beverage container opening, the visual indicator electronically coupled to an indicator controller configured to control the visual indicator based on the temperature of a 
Holley teaches wherein an indicator controller (315) is electronically coupled to a temperature sensor (315 is an integrated controller/sensor), and wherein a visual indicator (215G or 215R) is configured to display information about the temperature of a beverage container (100) disposed in a respective tray opening (220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the indicator controller is electronically coupled to a temperature sensor, and wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective tray opening to the structure of Carter modified supra as taught by Watzke in order to advantageously control the settings of the desired heating/cooling operations of the beverages (see Holley, Column 5, lines 60-67 to Column 6, lines 1-7).
Regarding Claim 2: Carter teaches a further comprising a refrigeration system (23) disposed in the second chamber (below 22, see Figure 2).
Regarding Claim 4: Carter modified supra fails to teach wherein a beverage container door is disposed at each beverage container tray opening, wherein the beverage container door is configured to open when a beverage container is inserted into the beverage container tray opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a beverage container door is disposed at each tray opening, wherein the beverage container door is configured to open when a beverage container is inserted into the tray opening to the structure of Carter modified supra as taught by Van Druten in order to advantageously provide closure and platform to support the beverage that is put into and out of the receptacle (see Van Druten, page 11, lines 14-24). 
Regarding Claim 6: Carter teaches a further comprising a beverage container shelf (19a and 23) disposed in the second chamber (23 is beneath 22), wherein the beverage container shelf (19a and 23) is configured to support one or more beverage containers (B) disposed in the tray openings (22 having openings 21 for pockets 20).
Regarding Claim 7: Carter teaches a wherein the shelf (19a and 23) is positioned such that at least a portion of a beverage container (B) being supported by the beverage container shelf (19a and 23) is disposed within the first chamber (chamber above 22 as seen in Figure 1).
Regarding Claim 8: Carter teaches a wherein the position of the beverage container shelf (19a) is adjustable (19 is a sliding door).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1), as applied to claim 2 above, and further in view of Spivey et al. (US 2015/0323246 A1), hereafter referred to as “Spivey.”
Regarding Claim 3: Carter further teaches the refrigeration system (23) comprises an evaporator coil (pipework 23).
Carter modified supra fails to teach wherein the refrigeration system comprises a fan disposed in the second cooling chamber.
Spivey teaches wherein a refrigeration system (Figure 6) comprises an evaporator coil (214) and a fan (216) disposed in a cooling chamber (200). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigeration system comprises an evaporator coil and a fan disposed in the second chamber to the structure of Carter modified supra as taught by Spivey in order to advantageously provide using a vapor compression system and blowing the chilled air throughout the cooler beneath the shelf when the compartments are completely separated. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1), as applied to claim 1 above, and further in view of Rocha (US 2008/0225510 A1).
Regarding Claim 5: Carter modified supra fails to teach wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage tray. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the tray opening to the structure of Carter modified supra as taught by Rocha in order to advantageously provide lighting all around the opening perimeter to draw attention to the opening (see Rocha, paragraph [0044]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1), as applied to claim 1 above, and further in view of Doucet et al. (US 2012/0159968 A1), hereafter referred to as “Doucet.”
Regarding Claim 9: Carter modified supra fails to teach wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber.
Doucet teaches wherein at least a portion of a cooler door (15 of Doucet) is transparent such that a user may see into a first chamber (paragraph [0045], lines 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber to the . 
Claims 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2).
Regarding Claim 10: Carter teaches a beverage cooler (see Figures 1-2), comprising: 
a cooling chamber (area within 10) having an opening (opening covered by 19); a beverage container tray (22) disposed across the opening of the cooling chamber (area within 19 as seen on Figure 1), wherein the beverage container tray (22) comprises a plurality of beverage container openings (20) each configured to receive a beverage container (B).  
Carter fails to teach:
a door disposed at each beverage container opening and configured to open when a beverage container is inserted into the respective beverage container opening; a seal disposed within each beverage container opening, wherein the seal is configured to fill a space between the beverage container opening and a beverage container disposed in the respective beverage container opening; 
and a visual indicator corresponding to at a beverage container opening, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a door disposed at each beverage container opening and configured to open when a beverage container is inserted into the respective beverage container opening; a seal disposed within each beverage container opening, wherein the seal is configured to fill a space between the beverage container opening and a beverage container disposed in the respective beverage container opening to the structure of Carter as taught by Van Druten in order to advantageously provide to hold the container in place and keep cool around the beverage (see Van Druten, page 13, lines 16-23). 
Watzke teaches a visual indicator (28) corresponding to at a beverage container opening (14), wherein the visual indicator (28) is configured to display information about the temperature of a beverage container (18) disposed in the respective beverage container opening (paragraph [0042], lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visual indicator corresponding to at a beverage container opening, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective 
Regarding Claim 11: Carter teaches a further comprising a refrigeration system (23).
Regarding Claim 14: Carter teaches a wherein a beverage container (B) disposed in one of the beverage container openings (20) is accessible by a user to receive a chilled beverage container (B).
Regarding Claim 15: Carter modified supra further teaches wherein the doors (38 of Van Druten) are biased to be closed when a beverage container (B of Carter) is not in the respective beverage container opening (20 of Carter).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2), as applied to claim 11 above, and further in view of Spivey et al. (US 2015/0323246 A1), hereafter referred to as “Spivey.”
Regarding Claim 12: Carter further teaches the refrigeration system (23) comprises an evaporator coil (pipework 23).
Carter modified supra fails to teach wherein the refrigeration system comprises a fan disposed in the cooling chamber.
Spivey teaches wherein a refrigeration system (Figure 6) comprises an evaporator coil (214) and a fan (216) disposed in a cooling chamber (200). 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2), as applied to claim 10 above, and further in view of Rocha (US 2008/0225510 A1).
Regarding Claim 13: Carter modified supra fails to teach wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage container opening. 
Rocha teaches wherein a visual indicator (430) comprises a plurality of LED lights (paragraph [0044], line 1) disposed along a perimeter of an opening (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage container opening to the structure of Carter modified supra as taught by Rocha in order to advantageously provide lighting all around the opening perimeter to draw attention to the opening (see Rocha, paragraph [0044]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2), as applied to claim 10 above, and further in view of Rudick et al. (US 2008/0067187 A1), hereafter referred to as “Rudick,” and Fulmer (2,506,717). 
Regarding Claim 16: Carter modified supra fails to teach wherein the doors comprise two adjacent door flaps, wherein a sealed seam is formed between the two door flaps when the door flaps are in a closed position.
Rudick teaches wherein doors comprise two adjacent door flaps (350), wherein a closed gap (closed gap, see paragraph [0031]) is formed between the two door flaps (350) when the door flaps are in a closed position (see paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the doors comprise two adjacent door flaps, wherein a closed gap is formed between the two door flaps when the door flaps are in a closed position to the structure of Carter modified supra as taught by Rudick in order to advantageously provide to use a pair of doors to close the opening when a bottle is not in place, and the doors prevent the opening from being exposed (see Rudick, paragraph [0028]).
Fulmer teaches wherein doors comprise two adjacent door flaps (40), ) wherein a sealed seam (when flaps 40 seal at sides, see Figure 1, Column 4, lines 42-60) is formed between the two door flaps (two separate 40s) when the door flaps (40) are in a closed position (Column 4, lines 42-60).
.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke.”
Regarding Claim 17: Carter teaches a beverage cooler (10), comprising: a cooling chamber (within 19) having an opening (covered by sliding door 19); a cooler door (19) disposed across the opening of the cooling chamber (see Figure 1), wherein the cooler door may be opened by a user to access the cooling chamber (19 is a sliding door);
a plurality of beverage container receptacles (20) disposed within the cooling chamber (see Figure 1), wherein each beverage container receptacle (20) is configured to receive a beverage container (B). 	Carter fails to teach a visual indicator at each beverage container receptacle, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container receptacle.
Watzke teaches a visual indicator (28) at a beverage container receptacle (14), wherein the visual indicator (28) is configured to display information about the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visual indicator at each beverage container receptacle, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container receptacle to the structure of Carter as taught by Watzke in order to advantageously provide the user with the status of the beverage in a desired setting operation (see Watzke, paragraph [0042], lines 1-10). 
Regarding Claim 19: Carter modified supra fails to teach wherein the visual indicators are disposed  outside the cooling chamber. Carter modified supra teaches all the structure required by the claim. It would be obvious to one of ordinary skill in the art before the effective filing date to recognize that the positioning of the visual indicators is merely a rearrangement of the parts is disclosed by the references and/or is merely design choice, see MPEP 2144.04 VI. C.
Regarding Claim 20: Carter in view of wherein the visual indicators are disposed within the cooling chamber (area within 19 of Carter, ring 28 of Watzke).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” as applied to claim 17 above, and further in view of Rocha (US 2008/0225510 A1) and Ashworth (US 7,913,925 B2).
Regarding Claim 18: Carter modified supra fails to teach wherein the visual indicator is a plurality of LED lights that vary in color according to the temperature of the beverage container. 
Ashworth teaches LED lights that vary in color according to a temperature (Column 4, lines 11-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of LED lights that vary in color according to the temperature of the beverage container to the structure of Carter modified supra as taught by Ashworth in order to advantageously use different colors to indicate the temperature being sensed and the current conditions to the user (see Ashworth, Column 4, lines 11-62).
Rocha teaches wherein a visual indicator (430) comprises a plurality of LED lights (paragraph [0044], line 1) disposed along a perimeter of an opening (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage container opening to the structure of Carter modified supra as taught by Rocha in order to advantageously provide lighting all around the opening perimeter to draw attention to the opening (see Rocha, paragraph [0044]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (WO 2009/150473 A2), hereafter referred to as “Carter,” in view of Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” as applied to claim 20 above, and further in view of Doucet et al. (US 2012/0159968 A1), hereafter referred to as “Doucet.”
Regarding Claim 21: Carter modified supra fails to teach wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber.
Doucet teaches wherein at least a portion of a cooler door (15 of Doucet) is transparent such that a user may see into a first chamber (paragraph [0045], lines 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber to the structure of Carter modified supra as taught by Doucet in order to advantageously provide the user the ability to see the beverages in the cooler without opening the door. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lundberg et al. (US 2017/0176096 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763